MEMORANDUM**
Charles McManus appeals the district court’s denial of his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
The district court resolved the case on timeliness grounds. However, as the district court correctly noted, it is bound by the state court’s factual findings regarding petitioner’s claims that his due process rights were violated because of false testimony and witness tampering. See 28 U.S.C. § 2254(e)(1). Accordingly, we conclude that petitioner’s due process claims fail.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.